Pope, Judge.
This court having entered a judgment in the above-styled case at 169 Ga. App. 194 (312 SE2d 184) (1983) affirming the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court at 253 Ga. 37 (315 SE2d 871) (1984), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


McMurray, C. J., Deen, P. J., Quillian, P. J., Banke, P. J., Birdsong, Carley, Sognier and Benham, JJ., concur.